DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 
Claims 1-9, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2005/0028931 (hereinafter “Fukaya”), in view of United States Patent Application Publication No. US 2011/0184142 (hereinafter “Magee”), and further in view of an article titled “Processibility and Mechanical Properties of Micronized Polytetrafluoroethylene Reinforced Silicone Rubber Composites” by Eun-Soo Park (hereinafter “Park”).Regarding claims 1-3 and 5-7 	Fukaya teaches a substrate holding apparatus for holding a substrate such as a semiconductor wafer (abstract).  Fukaya teaches the semiconductor device is planarized by a CMP process (paragraph [0006]).  Fukaya teaches the apparatus includes an elastic membrane (elastic film) (abstract).  Fukaya teaches the elastic membrane (elastic film comprising a film body of an elastic material) 7 includes a coating layer applied to a surface of the elastic membrane which is brought into contact with the substrate (formed so as to cover a surface on the wafer retaining side of the film body) (paragraphs [0011] and [0065]). 	Fukaya teaches the coating applied to the membrane adds a non-stick feature to the membrane which permits easy detachment of the substrate from the elastic membrane (paragraph [0019]). 	Fukaya teaches a film of the coating comprises a fluororesin (polymeric binder) (paragraph [0022]).Regarding claim 4	The use of product-by-process limitations has been noted in claim 4, for example, "the liquid silicone rubber is a polycondensation liquid silicone rubber, and a reaction mechanism of the liquid silicone rubber is alcohol type or acetone type".  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, "although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product", In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.  Regarding claim 8 	In addition, Park teaches the PTFE powder (nonmetallic particles) have a(n) (average) particle size ranging from 5-40 µm (page 373, Table I), which significantly overlaps the claimed range.Regarding claim 9 	In addition, Park teaches an embodiment with the sample code MQ/MPTFE1-30 where the PTFE powder is compounded in an amount of 30 wt% relative to 70 wt% of the MQ resin (page 376, Table III).  This amount corresponds to the coating layer containing (100/70*30) 42.9 parts by mass of the nonmetallic particles per 100 parts by mass of the polymeric binder, which falls within the claimed rangeRegarding claim 13 	In addition, Fukaya teaches the thickness of the surface coating is about 10 µm (paragraph [0065]), which falls within the claimed range.Regarding claim 15 	In addition, Fukaya illustrates the elastic membrane 7 has a circular portion having its surface on the wafer retaining side coated with the coating layer 7c, and a cylindrical portion have a shape of a vertical wall and formed integrally with the circular portion on a device attachment side of a peripheral edge of the circular portion (Figure 2, Figure 3A, Annotated Figure 3B, shown below, and Figures 4A-5B).
    PNG
    media_image1.png
    327
    442
    media_image1.png
    Greyscale

Regarding claim 16 	In addition, Fukaya illustrates an outer peripheral surface of the cylindrical portion being continuous with the surface on the wafer retaining side of the circular portion (Annotated Figure 3B, shown above).   	Fukaya does not explicitly teach the coating layer is also formed on the outer peripheral surface of the cylindrical portion.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to additionally apply the coating layer disclosed by Fukaya on the outer peripheral surface of the cylindrical portion of the elastic membrane 7 to permit said elastic membrane 7 to more easily separate from the retainer ring 3 upon completion of the wafer planarization process.Regarding claim 17 	In addition, Fukaya teaches the coating 7c is applied on a circular portion of the 7 away from an outermost circumferential edge 7d of the membrane (paragraph [0067]; and Annotated Figure 3B, shown above, and Figures 4A-6), which corresponds to the coating layer is not formed on a surface on the device attachment side of the circular portion and an inner peripheral surface of the cylindrical portion.Regarding claim 18 	In addition, Fukaya teaches the elastic membrane (film body) 7 is comprised of a silicone rubber (paragraph [0063]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukaya, Magee, and Park as applied to claim 3 above, and further in view of United States Patent Application Publication No. US 2004/0127669 (hereinafter “Ueno”).Regarding claim 4 	The limitations for claim 3 have been set forth above.  In addition, Magee is silent with regards to a specific manner in which the liquid silicone rubber is formed, such as the liquid silicone rubber being a polycondensation liquid silicone rubber, and a reaction mechanism of the liquid silicone rubber is alcohol type or acetone type, therefore, it would have been necessary and thus obvious to look to the prior art for conventional reactions. Ueno provides this conventional teaching showing that it is known in the art to use an alcohol type condensation reaction mechanism in forming a silicon rubber (abstract and paragraph [0036]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the silicone rubber of .
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya, Magee, and Park as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2017/0053821 (hereinafter “Sugo”).Regarding claims 10 and 11 	The limitations for claim 1 have been set forth above.  In addition, the combination of Fukaya, Magee, and Park do not explicitly teach the coating layer contains an antistatic agent, where the antistatic agent is an ionic liquid. 	Sugo teaches a bonding arrangement (coating layer) including first, second, and third layers, which are suited for temporary bonding of a wafer to a support for wafer processing (abstract).  Sugo teaches the second and/or third layers contains an antistatic agent (Id).  Sugo teaches the use of the antistatic agent suppresses generation of containment particles when the wafer is separated from the support (paragraph [0015]).  Sugo teaches the antistatic agent includes well-known anionic surfactants and cationic surfactants (ionic liquid) (paragraph [0090]). 	Fukaya and Sugo are analogous inventions in the field of substrate holding apparatuses for semiconductor substrate processing.  It would have been obvious to one skilled in the art at the time of the invention to modify the coating layer of Fukaya with the antistatic agent of Sugo to suppress generation of containment particles on the Regarding claim 12 	In addition, Sugo teaches the antistatic agent is incorporated in a sufficient amount to exert an antistatic effect, preferably 0.01 to 10 wt% based on the entire arrangement (paragraph [0099]), which corresponds to about 0.01 to 11 parts by mass of the antistatic agent per 100 parts by mass of the polymeric binder, which overlaps the claimed range.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fukaya, Magee, and Park as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2009/0242125 (hereinafter “Paik”).Regarding claim 14 	The limitations for claim 1 have been set forth above.  In addition, Fukaya does not explicitly teach an arithmetic average roughness (Ra) of a surface of the coating layer is 0.1 µm or more and 5 µm or less. 	Paik teaches a method and apparatus for planarizing a semiconductor substrate (abstract).  Paik teaches the surface of a cover of a substrate carrier head may be roughened to reduce adhesion of the substrate to the cover (Id).  Paik teaches the carrier head membrane having a surface with Ra roughness (arithmetic average roughness) at least about 10 µin (0.254 µm) will have sticking force that is less than the weight of the substrate, such that the substrate will not stick to the membrane surface .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783